Citation Nr: 1035950	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for hypertensive heart disease with congestive 
heart failure.

2.  Entitlement to an earlier effective date for the grant of 
Dependent's Educational Assistance.

3.  Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as noncompensably disabling.

4.  Entitlement to a separate compensable rating for urinary 
dysfunction and nephrosclerosis, secondary to the Veteran's 
hypertensive heart disease.

5.  Entitlement to service connection for valvular heart disease.

6.  Entitlement to an earlier effective date for the grant of 
service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 
1978.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A hearing was held before the RO in July 2008.

The Board notes that the Veteran has submitted numerous pieces of 
correspondence to the RO which are associated with his claims 
file, and which, while reviewed, make it somewhat difficult at 
times to determine which specific claims the Veteran is intending 
to pursue; the Board has determined that the above issues are in 
appellant status and will be addressed in this claim, however, 
should the Veteran feel he has other outstanding claims that have 
not been addressed by the RO, he is encouraged to discuss that 
with the RO.

The issue of entitlement to service connection for urinary 
dysfunction and nephrosclerosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was initially granted an effective date of 
September 29, 2006, for hypertensive heart disease with 
congestive heart failure, the date of receipt of the Veteran's 
most recent claim for this disability.  That date was later 
changed to December 18, 2006, the date of the first evidence of 
record showing a diagnosis of congestive heart failure.

2.  The Veteran was initially granted an effective date of 
September 29, 2006, for hypertension, the date of receipt of the 
Veteran's most recent claim for this disability.  That date was 
later changed to December 18, 2006, the date of the first 
evidence of record showing a diagnosis of congestive heart 
failure.

3.  The Veteran was initially granted an effective date of 
September 29, 2006, for Dependent's Educational Assistance, the 
date the veteran was granted a total evaluation.  That date was 
later changed to December 18, 2006, the modified date of a grant 
of total evaluation.

4.  The Veteran's hypertension is manifested by a history of 
diastolic pressure of 100 or more, and requires continuous 
medication for control.

5.  The Veteran is already service connected for congestive heart 
disease; the evidence of record does not show a confirmed 
diagnosis of valvular heart disease.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 18, 
2006, for the grant of service connection for hypertensive heart 
disease with congestive heart failure, are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date earlier than December 18, 
2006, for the grant of service connection for hypertension, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

3.  The criteria for an effective date earlier than December 18, 
2006, for the grant of Dependent's Educational Assistance 
benefits, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

4.  Valvular heart disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The criteria for a 10 percent evaluation, but no higher, for 
the Veteran's service connected hypertension, have been met 
during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated October 2006, November 2006, January 
2007, November 2007, March 2008, April 2008, May 2008, August 
2008, September 2008, and October 2008, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of:  
information and evidence necessary to substantiate his claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.   The appellant was also specifically informed of the 
law as it pertains to disability evaluations and effective dates 
by the May 2008 and October 2008 letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

However, the Veteran's claim for an increased disability rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection for hypertension.  
Courts have held that once service connection is granted and the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Goodwin v. Peake, 22 
Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for that claim.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and VA 
medical records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been informed of the law relevant to his claims.  
The Veteran was medically evaluated in conjunction with this 
appeal several times.  Therefore, the Board finds that the duties 
to notify and assist have been met as to those claims being 
finally decided on appeal.


Entitlement to an earlier effective date for the grant of service 
connection for hypertensive heart disease with congestive heart 
failure, hypertension, and for the grant of Dependent's 
Educational Assistance.

The Veteran contends that an earlier effective date is warranted 
for both these issues, specifically, a date of June 5, 2003, the 
date he contends he first filed a claim for various heart 
conditions.

The effective date of an award of is generally the date of 
receipt of a claim (or informal claim where appropriate), or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  More specifically, the 
effective date of an award of disability compensation for direct 
service connection is the day following separation from active 
service or the date entitlement arose, if the claim was received 
within one year after separation from service; otherwise, it is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2009).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  See 38 C.F.R. § 
3.151(a) (2009).  However, any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).  

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits were 
granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

Reviewing the relevant evidence of record shows that the 
procedural history of this case is somewhat complex.  The Veteran 
originally claimed service connection for a heart condition in 
January 1992, and was granted service connection for a pulmonic 
flow heart murmur at a noncompensable evaluation.  The Veteran 
filed a notice of disagreement as to that decision, and a 
Statement of the Case was issued, but the Veteran did not file a 
substantive appeal of that claim, and it therefore became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  
In July 1995, the Veteran filed a claim for an increase for his 
heart condition, however, a rating decision dated January 1996 
denied that claim, and the Veteran failed to initiate an appeal, 
therefore it is also a final decision.

In February 2000, the Veteran again filed a claim for increase 
for his service connected heart condition.  The Veteran was 
denied an increase by a September 2000 rating decision, and he 
failed to initiate an appeal, therefore this is also a final 
decision.

The Veteran filed a further claim for an increased rating for his 
service connected heart condition on June 5, 2003, and at that 
time, also filed a claim of entitlement to service connection for 
hypertension.  A rating decision dated March 4, 2004, denied both 
these claims.  The Veteran filed a notice of disagreement as to 
these issues in April 2004.  The Veteran was sent a Statement of 
the Case in May 2005, and his substantive appeal was received 
shortly thereafter; however, the Veteran's substantive appeal, 
dated May 20, 2005, indicated that he only wished to appeal the 
issues of pulmonic flow heart murmur, and PTSD.  The Veteran 
participated in an informal conference hearing with a Decision 
Review Officer in July 24, 2006.  A report of contact from the 
Veteran's representative, dated July 25, 2006, indicated that the 
Veteran was withdrawing the issue of service connection for PTSD.  
A further report of contact dated August 24, 2006, from the 
Veteran's representative, indicated that he was withdrawing ALL 
issues pertaining to his heart.  An August 25, 2006 rating 
decision increased the Veteran's evaluation for his service 
connected pulmonic flow heart murmur from 0 percent to 30 
percent, effective June 5, 2003.  Received from the Veteran on 
September 29, 2006, was an statement indicating that he felt his 
service connected heart condition warranted a 60 percent rating.  
A rating decision dated October 2, 2006, which was considered to 
be a total grant due to the Veteran's request, granted the 
Veteran a 60 percent evaluation for his service connected 
pulmonic flow heart murmur, effective June 5, 2003.  In a notice 
of disagreement received in later October 2006, the Veteran 
indicated that he felt he should be entitled to a 100% evaluation 
for his service connected heart condition.

Based on the results of a May 2007 VA examination, a proposed 
rating decision was enacted dated July 2007 which proposed to 
reduce the Veteran's evaluation for his service connected heart 
condition to 0 percent.  A final rating action was created in 
November 2007, informing the Veteran of this reduction.

Then in March 2008, based on the report of an advisory opinion, 
the Veteran was granted a 100 percent service connected 
evaluation for hypertensive heart disease with congestive heart 
failure, effective September 2006, the date of the Veteran's 
reopened claim subsequent to his claim withdrawals.  The Veteran 
was also granted at that time service connection for hypertension 
at a noncompensable evaluation, and entitlement to Chapter 35 
Dependent's Educational Assistance, both also effective September 
29, 2006.   The Veteran has now appealed the effective date of 
these decisions.

The Board also points out that the RO, in a July 2008 rating 
decision, determined that a clear and unmistakable error had 
occurred in the granting of the September 29, 2006, effective 
date, because the medical evidence did not show that the Veteran 
was found to have congestive heart failure until December 18, 
2006.  That rating decision changed the Veteran's effective dates 
for his ratings for a heart condition to 100 percent from 
December 18, 2006; however, the Veteran was not assessed any 
penalty due to the later effective date, as the assignment of a 
September 29, 2006, effective date was found to be due to 
administrative error.

As noted above, the effective date of a claim of entitlement to 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  For both the 
Veteran's hypertension and hypertensive heart disease with 
congestive heart failure claims, the Veteran was granted an 
effective date of September 29, 2006, which was the date of the 
Veteran's claim.  While the Veteran had previously claimed these 
conditions, he had clearly withdrawn those claims, and thus 
September 29, 2006, the date of claim, was the earliest possible 
date for which service connection could be granted.  In fact, as 
noted above, this effective date for this claim was eventually 
changed to December 18, 2006, that being the earliest date on 
which it could be determined that entitlement arose.  As the 
Veteran had previously withdrawn his heart claims, there is 
simply no legal basis under which the Veteran could be granted 
any earlier effective date for either of these claims.  

As to the Veteran's claim for an earlier effective date for the 
grant of Dependent's Educational Assistance, the Board notes that 
a grant of this ancillary benefit is completely dependent on the 
date that the Veteran was granted a total evaluation.  As the 
Veteran was not granted a total evaluation under September 26, 
2006 (later changed to December 18, 3006), there is also no legal 
basis under which entitlement to this ancillary benefit can be 
granted any earlier.

Thus, the Board finds that the preponderance of the evidence of 
record is against a grant of an earlier effective date for the 
Veteran's hypertension, hypertensive heart disease with 
congestive heart failure, and Dependent's Educational Assistance.  
As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


Entitlement to an increased initial evaluation for hypertension, 
currently evaluated as noncompensably disabling.

The Veteran contends that a higher rating is warranted for his 
service connected hypertension.  Specifically, the Veteran 
contends that a 10 percent rating is warranted, as he feels that 
his diastolic pressure has been predominantly 100 or more 
throughout the course of this appeal, and that he requires 
continuous medication for control of his hypertension.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where, as 
in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009). 

The Veteran's service-connected hypertension is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  Diagnostic Code 7101 provides that 
hypertensive vascular disease (hypertension and isolated systolic 
hypertension) may be assigned a 10 percent evaluation where the 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; a minimum 10 percent 
rating may be assigned for an individual with a history of 
diastolic blood pressure of predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 or 
more; or systolic pressure predominantly 200 or more.  A 40 
percent evaluation requires diastolic blood pressure of 
predominantly 120 or more.  Finally, a 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more.  

Taking into account all relevant evidence, the Board finds that 
the criteria for a 10 percent evaluation, but no higher, have 
been met for the Veteran's service connected hypertension.  In 
this regard, the Board notes that the Veteran was previously 
denied a higher evaluation because he was not found to have a 
diastolic pressure of 100 or more.  Although the Veteran has been 
found often to have a diastolic pressure of less than 100, he has 
also, on numerous occasions, been found to have a diastolic 
pressure in excess of 100; specifically, the Board notes the 
findings as listed in a June 2007 letter from the Veteran, which 
listed 17 separate instances when the Veteran's diastolic 
pressure was in excess of 100; there are other instances in the 
Veteran's claims file showing such elevated rates.  Further, the 
Veteran's current medical records show that he is on medication 
for treatment of his hypertension.  Resolving all doubt in favor 
of the Veteran therefore, the Board will find the evidence at 
least in equipoise as to the question of whether the Veteran has 
a history of a diastolic pressure in excess of 100.  As such, and 
with the Veteran currently being on medication, the Board finds 
that the Veteran meets the criteria for the next higher 
evaluation for hypertension, with a history of diastolic blood 
pressure of predominantly 100 or more which requires continuous 
medication for control; and a 10 percent evaluation is therefore 
warranted.

However, the Board points out that there is no evidence of record 
indicating that the Veteran would be entitled to a rating in 
excess of 10 percent.  As noted above, in order to warrant the 
next higher criteria, the Veteran would have to be found to have
diastolic pressure of predominantly 110 or more; or systolic 
pressure predominantly 200 or more.  There is no evidence of 
record showing that the Veteran has, at any time, been found to 
have systolic pressure of 200; and while the Veteran has been 
found on a few isolated occasions to have a diastolic pressure of 
110 or more, predominantly his blood pressure readings are well 
below 110.  The Board also points out that the Veteran himself 
only contends that he is entitled to a 10 percent evaluation.  
Thus, with no evidence of a diastolic pressure of predominantly 
110 or more; or systolic pressure predominantly 200 or more, the 
Board finds that the Veteran would be properly rated as 10 
percent disabled, but no higher, for his service connected 
hypertension.


Entitlement to service connection for valvular heart disease.

The Veteran also claims entitlement to service connection for 
valvular heart disease.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Certain chronic diseases, such as cardiovascular disease, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

The Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.  The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or overlapping.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

The United States Court of Appeals for Veterans Claims (Court) 
has held that , as noted above, would prevent a separate rating 
for this disability.  Reviewing competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for valvular heart disease.  
Initially, the Board points out that the evidence shows that the 
Veteran has at times been found to have valvular insufficiency, 
but the evidence does not show that the Veteran has a diagnosis 
of valvular heart disease.  However, the Board notes that, even 
if the Veteran were found to have a confirmed diagnosis of 
valvular heart disease, the symptomatology for evaluating this 
disorder is exactly the same as that for congestive heart 
failure, and as such, 38 C.F.R. § 4.14, as noted above, would 
prevent a separate rating for this disability.  Reviewing the 
regulations pertaining to valvular heart disease, 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 provides for ratings for valvular 
heart disease based on the Veteran's episodes of congestive heart 
failure.  As noted above, the Veteran is already in receipt of a 
100 percent evaluation for congestive heart failure, and has been 
since September 2006.  As such, the Veteran could not be granted 
service connection for an additional disability, when he is 
already receiving service connection for the symptomatology of 
that disability.

Therefore, the Board finds, as there is no confirmed diagnosis of 
valvular disease, and that the Veteran is already receiving 
service connected benefits for the symptomatology that would be 
associated with that claim, that the preponderance of the 
evidence of record is against a grant of service connection for 
that disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an earlier effective date for the grant of service 
connection for hypertensive heart disease with congestive heart 
failure is denied.

Entitlement to an earlier effective date for the grant of 
Dependent's Educational Assistance is denied.

Entitlement to an increased initial evaluation for hypertension, 
to 10 percent, is granted.

Entitlement to service connection for valvular heart disease is 
denied.

Entitlement to an earlier effective date for the grant of service 
connection for hypertension is denied.




REMAND

As to the Veteran's claim of entitlement to service connection 
for urinary dysfunction and nephrosclerosis, the evidence of 
record shows that the Veteran failed to report for a scheduled 
genitourinary examination scheduled in March 2009.  However, the 
Veteran's representative has indicated that the Veteran did not 
receive notice of this examination, and would have reported for 
it had he known of it.  As such, the Board finds that it should 
remand this issue in order that a further attempt may be made to 
schedule the Veteran for a genitourinary examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
provide the names and addresses of all health 
care providers who have recently treated him 
for nephrosclerosis and/or urinary dysfunction.  
After any required releases have been obtained, 
please associate any identified records with 
the Veteran's claims file.

2.  After the above development has been 
completed, and the  relevant records associated 
with the Veteran's claims file, the Veteran 
should be provided with a VA genitourinary 
examination to determine the severity of his 
nephrosclerosis and/or any urinary dysfunction, 
if diagnosed.  All findings, and the reasons 
and bases therefore, should be set forth in 
detail.  The claims folder must be available 
for review in conjunction with the examination.  
The examiner is requested to provide an opinion 
as to what sort of urinary dysfunction the 
Veteran has, and whether the Veteran has 
nephrosclerosis, and the symptomatology due to 
those diagnosed disabilities, including 
information on frequency of urination and 
nocturia.

3.  Following the above, the RO should 
readjudicate the Veteran's claim for a separate 
rating for urinary dysfunction and 
nephrosclerosis.  In the event that any benefit 
sought is not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and afforded 
a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


